DETAILED ACTION
This communication is a Final Office Action rejection on the merits. This application claims the benefit of U.S. Provisional Patent Application No. 62/578,949 filed on October 30, 2017.  Claims 1-20 are currently pending and have been addressed below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed on 12/22/2021 have been fully considered but they are not persuasive.
Applicant states, on page 12, that Desai does not include the features "a consortium to generate a first set of aggregated customer transaction data for a first plurality of customers, the first set of aggregated customer transaction data stored at a consortium database, wherein no data in the first set of aggregated customer transaction data has personally identifiable information (PII) associated therewith;
a retailer database of a retailer, the retailer database to maintain a second set of aggregated customer transaction data for a second plurality of customers, the retailer database being completely separate from and unrelated to said consortium database, the second set of aggregated customer transaction data having PII associated therewith." (Emphasis Added).  

Examiner respectfully disagrees with Applicant. Desai discloses: a first set of aggregated customer transaction data with PII associated therewith (see Figure 22, item 2214, 3rd Party Provided Data; Column 21, lines 20-26, Then, at step 2604, third party data may be received. Third party data may include data from banks and other financial institutions, credit card information, public registries, mailing lists and other such data sources. Additionally, public records, such as governmental records, may be received at step 2606. Lastly, previously generated segment data that had been stored may be received at step 2608. All of the foregoing data may be utilized to tie an individual's identity 25 to the transaction POS data; Column 26, lines 25-30, Panel information is third party information which tracks shoppers across various retailers. This data provides a complete picture of a shopper's behavior. A typical retailer may lack some of this behavioral information since only transactions at the retailer are used in modeling the customer's behavior);
a second set of aggregated customer transaction data having no PII associated therewith (Column 18, lines 41-51, The POS data 120 may also be collected by the Customer Segment Generator 2102. POS data, where the identity of the customer is not readily identifiable, may be segmented by purchasing behaviors alone).
As stated above, Desai discloses receiving two sets of data. The first set of data is information provided from a credit card institution and includes PII and the second set of data is information provided from a retailer and does not include PII. Further, Desai discloses a transactional data evaluator to: receive the first set of aggregated customer 
Desai further discloses that retailer data may or may not have PII, depending if the customer is registered in a loyalty program or any other membership program (Column 21, lines 9-17).
Further, Iannace discloses that there a need to protect PII. Also, network data with PII (e.g. credit card data) are not to be shared with any other parties (Paragraph 0047). Therefore, Iannace is suggesting that transactional data received from third parties should be all anonymized. 
Therefore, it would have been obvious to one ordinary skill in the art at the time the invention was filed to modify the data used in the share of wallet analysis (e.g. use retailer data with PII, wherein the data is obtained from customers registered in a loyalty program or any other membership program) of the invention of Desai et al. to further incorporate wherein the credit card data is provided anonymized of the invention of Iannace et al. because doing so would allow the method to receive de-identified data from a payment network to protect PII (see Iannace et al., Paragraphs 0034 & 0047), wherein the de-identified data is used to provide a share of wallet analysis (see Iannace et al., Paragraph 0089). Further, the claimed invention is merely a combination of old elements, and in combination each element would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
 Applicant further states, on page 18, that Desai fails to teach or render obvious the claimed features, "combine, based on the match, the first set of aggregated customer transaction data for the customer and the second set of aggregated customer transaction data for the customer into a customer wallet for the customer."
Examiner respectfully disagrees with Applicant. Examiner interprets a customer as a person or organization that buys goods or services from a store or business (see Oxford Dictionary). Therefore, based on broadest reasonable interpretation in light of the specification, Desai et al. discloses “a customer wallet for at least one customer” because the data may be aggregated and analyzed at the customer level (e.g. individual, household, or organization). See at least Column 18, lines 44-49, Column 18, lines 52-57 & Column 22, lines 45-48.
Applicant further states, on page 22, that Desai fails to teach or render obvious the claimed features, "generate, based on an evaluation of the customer wallet, a quantified and specific information regarding a transaction behavior of the customer with respect to the retailer."
Examiner respectfully disagrees with Applicant. Desai discloses in FIG. 37 an example of a spend chart for exemplary customer segments and multiple product categories, shown generally at 3700 (Column 25, lines 29-31). Further, customer segments may be any groupings of customers (or in some cases purchasing groups such as corporations or households) which share some common attribute of purchasing behavior (Column 30, lines 63-67). As stated previously, Examiner interprets a customer as a person or organization that buys goods or services from a store or business (see Oxford Dictionary). Therefore, Desai discloses “a quantified and specific information regarding a transaction behavior of the customer” because the data may be segmented by purchasing groups such as corporations or households.
Applicant further states, on page 25, that independent Claim 1 (and similarly Independent Claim 13) includes the features, "develop a marketing plan, based on said evaluation of said customer wallet, wherein said marketing plan provides an incentive for said customer who spends a first larger amount for products in a first section of said retailer, wherein said incentive is for products in a second section of said retailer, said second section of said retailer different than said first section, and said customer spends a second smaller amount for products in said second section of said retailer."
Applicant respectfully submits these features of Independent Claims 1 and 13 are not rendered obvious over Desai in view of Iannace and Tietzen.
Examiner respectfully disagrees with Applicant. Desai discloses to: develop a marketing plan, based on said evaluation of said customer wallet, wherein said marketing plan provides an incentive for said customer, wherein said incentive is for products in a second section of said retailer, said second section of said retailer different than said first section (Column 20, lines 42-52, The Cross Segment Promotion Generator 2430 may generate promotions which stimulate cross segment purchases. Thus, consumers from a particular segment, which purchase a particular good, may be predicted to purchase other goods). Desai discloses cross segment promotion generator based on consumers predictions to purchase other goods or defined rules (e.g. promotion rule engine), and where customers are segmented by like income and spend habits. Although Desai discloses all the limitations above, Desai does not specifically disclose wherein the incentive of said customer is based on the spending levels in a first and second section of said retailer.
However, Tietzen discloses wherein the incentive of said customer is based on the spending levels in a first and second section of said retailer (Paragraph 0581, Item 2 illustrates Descriptive text. This text explains the graph and gives recommendations on types of members to target. For example, the objective of this incentive may be to increase sales by offering rewards to the segment whose average is less than the others. The incentive may target customers who spend less than a $50 average to get them to increase their spending). Therefore, Tietzen is suggesting that incentives should be provided to customers that spend a smaller amount for products to get them to increase their spending.
It would have been obvious to one ordinary skill in the art at the time the invention was filed to use the spending information for products in a first section and a second section of said retailer (see Figure 37) of the invention of Desai to further incorporate wherein the marketing plan provides an incentive for at least one customer who spends a second smaller amount for products in said second section (e.g. for a specific product) of the invention of Tietzen because doing so would allow the method to target customers who spend less than average for a specific product to get them to increase their spending (see Tietzen, Paragraphs 0233 & 0581). Further, the claimed invention is merely a combination of old elements, and in combination each element would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Applicant further states, on page 30, that customer segments (i.e., a group of customers) is not analogous to, but is instead the opposite of, deploy[ing] said marketing plan and provide said incentive to said customer.
Examiner respectfully disagrees with Applicant. Desai discloses in FIG. 37 an example of a spend chart for exemplary customer segments and multiple product categories, shown generally at 3700 (Column 25, lines 29-31). Further, customer segments may be any groupings of customers (or in some cases purchasing groups such as corporations or households) which share some common attribute of purchasing behavior (Column 30, lines 63-67). As stated previously, Examiner interprets a customer as a person or organization that buys goods or services from a store or business (see Oxford Dictionary). Therefore, Desai et al. discloses "deploy said marketing plan and provide said incentive to said customer" because the promotions are generated for particular customer segments, wherein the customer segments may be corporations or households.
Applicant further states, on page 34, that the section of Desai does not even suggest "another evaluation of the customer wallet."
Examiner respectfully disagrees with Applicant. Desai discloses that costumer segments may be updated with new transaction data (Column 19, lines 41-53, If the customer has already been placed within a segment, the new transaction data may update the consumer's purchasing history). Further, customer segments may be any groupings of customers (or in some cases purchasing groups such as corporations or households) which share some common attribute of purchasing behavior (Column 30, lines 63-67). As stated previously, Examiner interprets a customer as a person or organization that buys goods or services from a store or business (see Oxford Dictionary). Therefore, Desai discloses another evaluation of the customer wallet as it may update and analyze customer transactional data over time.
Claim 13 recites similar features as claim 1. Claims 2-12 and 14-20 are rejected for having the same reasons as those set forth with respect to the claims that they depend from, independent claims 1 and 13.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.Claims 1-3, 5, 7-9, 12, 14-20 are subject to a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim 1 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of Application No. 16/101,308. Although the claims at issue are not identical, they are not patentably distinct from each other because they calculate different metrics using the same computing structure (the same system is used the same way, but in 16/101,258 the applicant claims the specific transaction behavior with respect with to the retailer while in 16/101,308 the applicant claims the “overall” transaction behavior to track transaction behavior across various retailers. It would have been obvious to one ordinary skill in the art at the time the invention was filed to use the data collected in claim 1 to generate different information regarding a transaction behavior of the at least one customer. 
Claims 2 and 14 of this application are patentably indistinct from claims 2 and 16 of Application No. 16/101,308 and claims 2 and 16 of Application No. 16/101,322. Pursuant to 37 CFR 1.78(f), when two or more applications filed by the same applicant or assignee contain patentably indistinct claims, elimination of such claims from all but one application may be required in the absence of good and sufficient reason for their retention during pendency in more than one application. Applicant is required to either cancel the patentably indistinct claims from all but one application or maintain a clear line of demarcation between the applications. See MPEP § 822.
Claims 3 and 15 of this application are patentably indistinct from claim 9 of Application No. 16/101,308. Pursuant to 37 CFR 1.78(f), when two or more applications filed by the same applicant or assignee contain patentably indistinct claims, elimination of such claims from all but one application may be required in the absence of good and sufficient reason for their retention during pendency in more than one application. Applicant is required to either cancel the patentably indistinct claims from all but one application or maintain a clear line of demarcation between the applications. See MPEP § 822.
Claims 5 and 16 of this application are patentably indistinct from claim 10 of Application No. 16/101,308. Pursuant to 37 CFR 1.78(f), when two or more applications filed by the same applicant or assignee contain patentably indistinct claims, elimination of such claims from all but one application may be required in the absence of good and sufficient reason for their retention during pendency in more than one application. Applicant is required to either cancel the patentably indistinct claims from all but one application or maintain a clear line of demarcation between the applications. See MPEP § 822.
Claims 7 and 17 of this application are patentably indistinct from claim 11 of Application No. 16/101,308 and claim 12 of Application No. 16/101,322. Pursuant to 37 CFR 1.78(f), when two or more applications filed by the same applicant or assignee contain patentably indistinct claims, elimination of such claims from all but one application may be required in the absence of good and sufficient reason for their retention during pendency in more than one application. Applicant is required to either cancel the patentably indistinct claims from all but one application or maintain a clear line of demarcation between the applications. See MPEP § 822.
Claims 8 and 18 of this application are patentably indistinct from claim 12 of Application No. 16/101,308 and claim 13 of Application No. 16/101,322. Pursuant to 37 CFR 1.78(f), when two or more applications filed by the same applicant or assignee contain patentably indistinct claims, elimination of such claims from all but one application may be required in the absence of good and sufficient reason for their retention during pendency in more than one application. Applicant is required to either cancel the patentably indistinct claims from all but one application or maintain a clear line of demarcation between the applications. See MPEP § 822.
Claims 9 and 19 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 13 of Application No. 16/101,308 and claim 14 of Application No. 16/101,322. Although the claims at issue are not identical, they are not patentably distinct from each other because the only difference is how the applicant named a generic account. Claims 9 and 19 of Application No. 16/101,258 named the customer account as a “generic customer account” and claim 13 of Application No. 16/101,308 named the customer account as a “generic credit account”. Both claims collect transaction data from a customer credit account provider. Therefore, even that both terms are slightly different, their meaning is the same, just customer account information provided from a credit account provider.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 12 and 20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 14 of Application No. 16/101,308. Although the claims at issue are not identical, they are not patentably distinct from each other because the only difference is how the applicant named the generic account. Claims 12 and 20 of Application No. 16/101,258 named the customer account as a “generic customer account” and claim 14 of Application No. 16/101,308 named the customer account as a “generic credit account”. Both claims collect transaction data from a customer credit account provider. Therefore, even that both terms are slightly different, their meaning is the same, just customer account information provided from a credit account provider.

Patent Subject Matter Eligibility
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are not rejected under 35 U.S.C. 101 because the claimed invention includes an additional element integrates a judicial exception into a practical application. 
Claims 1 and 13 are eligible. The additional element of a computer system is used to develop a marketing plan based on an evaluation of a customer wallet (see Applicant’s specification, Paragraph 0077). Further, the computer system can implement the marketing plan by providing incentives/offers/rewards, or the like. Those incentives/offers/rewards, or the like can be monitored to determine if the incentives/offers/rewards, or the like are causing their share per customer to grow. Therefore, the additional element of a computer system integrates the abstract idea into a practical application because the computer system is further used to implement the marketing plan and determine the impact of the marketing plan based on the actual spending of the at least one customer (See MPEP 2106.05(b)). 
Dependent claims 2-12, and 14-20 are eligible for the same reasons as claims 1 and 13.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-8 and 13-18 are rejected under 35 U.S.C. 103 as being unpatentable over Desai et al. (US 10,496,938 B2), in view of Iannace et al. (US 2015/0220937 A1), in further view of Tietzen et al. (US 2017/0278125 A1).
Regarding claim 1 (Currently Amended), Desai et al. discloses: a system (Column 2, lines 32-33, a system and method for generating business decisions is provided) comprising: 
a consortium (Figure 7B, Computer System) to generate a first set of aggregated customer transaction data for a first plurality of customers, the first set of aggregated customer transaction data stored at a consortium database, wherein [has personally identifiable information (PII)] associated therewith (see Figure 22, item 2214, 3rd Party Provided Data; Column 21, lines 20-26, Then, at step 2604, third party data may be received. Third party data may include data from banks and other financial institutions, credit card information, public registries, mailing lists and other such data sources. Additionally, public records, such as governmental records, may be received at step 2606. Lastly, previously generated segment data that had been stored may be received at step 2608. All of the foregoing data may be utilized to tie an individual's identity 25 to the transaction POS data; Column 26, lines 25-30, Panel information is third party information which tracks shoppers across various retailers. This data provides a complete picture of a shopper's behavior. A typical retailer may lack some of this behavioral information since only transactions at the retailer are used in modeling the customer's behavior);
a retailer database of a retailer (Figure 22, item 120, POS Data), the retailer database to maintain a second set of aggregated customer transaction data for a second plurality of customers (Column 18, lines 41-51, The POS data 120 may also be collected by the Customer Segment Generator 2102. POS data, where the identity of the customer is not readily identifiable, may be segmented by purchasing behaviors alone), the retailer database being completely separate from and unrelated to said consortium database (Figure 22 and related text in Column 19, lines 12-22, FIG. 22 is a more detailed schematic view of the Customer Segment Generator 2102 of the customer segment analyzer. The Customer Segment Generator 2102 is shown receiving POS Data 120. Also, the Customer Segment Generator 2102 couples to the Master Database 2100. The Master Database 2100 includes a plurality of datasets including Consumer Provided Data 2212, Third Party Provided Data 2214, Public Records 2216 and Generated Data 2218. Thus, the Master Database 2100 may be a series of separate databases, or may be a singular database with multiple logical datasets; The POS Database is completely separate from the Master Database), the second set of aggregated customer transaction data having [may or may not have PII, depending if the customer is registered in a loyalty program or any other membership program] associated therewith (Column 18, lines 41-51, The POS data 120 may also be collected by the Customer Segment Generator 2102. POS data, where the identity of the customer is not readily identifiable, may be segmented by purchasing behaviors alone); 
and a transactional data evaluator (Figure 21, item 2102, Customer Segment Generator) to: receive the first set of aggregated customer transaction data (Figure 21, item 2100, Master Database; Examiner notes that the Master Database includes third party data) and the second set of aggregated customer transaction data (Figure 21, item 120, POS Data); 
compare the first set of aggregated customer transaction data with the second set of aggregated customer transaction data (Column 18, lines 42-44, The Customer Segment Generator 2102 may compare POS data 120 to historical data in the Master Database 2100); 
determine a match between a customer in the first set of aggregated customer transaction data and a customer in the second set of aggregated customer transaction data (Column 18, lines 44-46, The Customer Segment Generator 2102 may compare POS data 120 to historical data in the Master Database 2100. The Customer Segment Generator 2102 may then determine the identity of the household (or individual or organization) to which the POS data belongs);
combine, based on the match, the first set of aggregated customer transaction data for the customer and the second set of aggregated customer transaction data for the customer into a customer wallet for the customer (Column 18, lines 44-49, The Customer Segment Generator 2102 may compare POS data 120 to historical data in the Master Database 2100. The Customer Segment Generator 2102 may then determine the identity of the household (or individual or organization) to which the POS data belongs. If the identity is able to be determined, the customers are grouped by demographic data and purchasing behaviors into customer segments; Column 18, lines 52-57, The Customer Segment Generator 2102 may provide generated customer segments to the Data Processor 2104 for processing. The Data Processor 2104 may aggregate segmented POS data by household, validate the segment data and perform one or more data transformations on the segment data; Column 22, lines 45-48, The process then progresses to step 2902 where the generated segment wide POS data is aggregated by household or other group (such as company, institution, club, or organization); Examiner interprets a customer as a person or organization that buys goods or services from a store or business (see Oxford Dictionary). Therefore, based on broadest reasonable interpretation in light of the specification, Desai et al. discloses “a customer wallet for at least one customer” because the data can be aggregated and analyzed at the customer level (e.g. individual, household, or organization)); 
and generate, based on an evaluation of the customer wallet, a quantified and specific information regarding a transaction behavior of the customer with respect to the retailer (Column 25, lines 29-31, FIG. 37 illustrates an example of a spend chart for exemplary customer segments and multiple product categories, shown generally at 3700; Column 26, lines 20-26, the Additional Data 3802 may include a number of data resources including, but not limited to, store data, demographic data, promotional information, external segment information, focus group information, panel information and other relevant information; panel information is third party information which tracks shoppers across various retailers; Column 30, lines 63-67, Customer segments may then be generated at step 4508. Generation of customer segments may occur in the manner discussed previously. This step may be completed by the Customer Segment Analyzer 150. As noted above, customer segments may be any groupings of customers (or in some cases purchasing groups such as corporations or households) which share some common attribute of purchasing behavior), wherein said quantified and specific information regarding the transaction behavior of said customer comprises: 
a plurality of transactions performed by said customer at said retailer (Column 25, lines 29-31, FIG. 37 illustrates an example of a spend chart for exemplary customer segments and multiple product categories, shown generally at 3700; Figure 21, item 120, POS Data; Column 7, lines 63-66, Generally, the data 120 provided to the Customer Segment Analyzer 150 may be point-of-sale information, product information, and store information; Column 26, lines 25-30, Panel information is third party information which tracks shoppers across various retailers. This data provides a complete picture of a shopper's behavior. A typical retailer may lack some of this behavioral information since only transactions at the retailer are used in modeling the customer's behavior. Focus groups, on the other hand, may provide in depth feedback regarding a particular product or retailer; Examiner notes that data provided to the customer segment analyzer includes store information. Therefore, data provided in Figure 37 can provide behavioral information at the retailer or across multiple retailers);
a transaction location for every transaction of said plurality of transactions (Column 31, lines 42-51, FIG. 46 is an example flowchart for the receipt of additional information for the generation of product decisions, shown generally at 4506. This process begins from step 4504 of FIG. 45. The process then progresses to step 4602 where store information is received. Store information may include any number of pertinent facts including, but not limited to: store location, store size, store condition, date since store remodel, parking availability of the store, store opening date, gross sales and customer base which the store services, among other pertinent information), said transaction location comprising: 
at least one in-store transaction (Column 39, lines 21-27, In the specification, examples of product are not intended to limit products covered by the claims. Products may for example include food, hardware, software, real estate, financial devices, intellectual property, raw material, and services. The products may be sold wholesale or retail, in a brick and mortar store or over the Internet, or through other sales methods);
and at least one Internet transaction (Column 39, lines 21-27, In the specification, examples of product are not intended to limit products covered by the claims. Products may for example include food, hardware, software, real estate, financial devices, intellectual property, raw material, and services. The products may be sold wholesale or retail, in a brick and mortar store or over the Internet, or through other sales methods); 
…
a computing system of said retailer (FIG. 7B is an example of a block diagram for computer system 900; FIG. 39 is an example block diagram for the Decision Engine 3820 of the Business Decision System 3800) to: 
develop a marketing plan, based on said evaluation of said customer wallet (Column 27, lines 8-16, FIG. 39 is an example block diagram for the Decision Engine 3820 of the Business Decision System 3800. Here Segment Wide Transaction Data 2220 and Customer insights 2114 are being provided by the Customer Segment Analyzer 150 and Customer Insight Generator 3810, respectively. Although not presently illustrated, the Decision Engine 3820 may also leverage the processing capabilities of the Optimization System 100 in order to generate the Business Plan Data 3808), wherein said marketing plan provides an incentive for said customer …, wherein said incentive is for products in a second section of said retailer, said second section of said retailer different than said first section, … (FIG. 42 is an example block diagram for the Promotion Planning Optimizer 3930 of the Decision Engine 3820. Here a Promotion Rule Engine 4210 may receive Manufacturer Conditions 4250 as well as Segment Wide POS Data 2220 and Customer Insights 2114. Additionally, the Promotion Rule Engine 4210 may receive user input in the form of Boolean expressions or native language rules related to promotional requirements. The promotional rules are often product or brand specific. Often, promotions may be motivated by manufacturer incentives or rebates. In these cases, the manufacturer often attaches Manufacturer Conditions 4250 to the incentive. A common set of Manufacturer Conditions 4250 may include, for example, a rebate from Coke.RTM. of 25% provided that all Pepsi.RTM. products remain at MSRP during the promotional period; Figure 24 and related text in Column 20, lines 42-52, The Cross Segment Promotion Generator 2430 may generate promotions which stimulate cross segment purchases. Thus, consumers from a particular segment, which purchase a particular good, may be predicted to purchase other goods. Promotions, such as check out coupons, may be generated for these goods to incentivize further purchases and return shopping. All of the outputs from the Segment Margin Promotion Engine 2410, the Targeted Promotion Generator 2420 and the Cross Segment Promotion Generator 2430 may be provided as Segment Specific Promotion Activity 155; Column 22, lines 4-15, The process then progresses to step 2802 where customers are segmented by like income and spend habits. Also, at step 2810, customers may be segmented by the monetary value spent while shopping in the aggregate or on some particular reference goods; Examiner notes that rules can be put in place to generate promotions which stimulate cross segment purchases. As specified before, segments and insights can be generated for one retailer or for multiple retailers. The promotions can be generated to particular segments to incentivize further purchases and return shopping (e.g. promotions can be generated to customers according to rules));
deploy said marketing plan and provide said incentive to said customer (Figure 24 and related text in Column 20, lines 42-52, The Cross Segment Promotion Generator 2430 may generate promotions which stimulate cross segment purchases. Thus, consumers from a particular segment, which purchase a particular good, may be predicted to purchase other goods. Promotions, such as check out coupons, may be generated for these goods to incentivize further purchases and return shopping. All of the outputs from the Segment Margin Promotion Engine 2410, the Targeted Promotion Generator 2420 and the Cross Segment Promotion Generator 2430 may be provided as Segment Specific Promotion Activity 155); 
said transactional data evaluator further to: perform another evaluation of the customer wallet at a later date, said another evaluation including new quantified and specific information regarding a transaction behavior of the customer with respect to the retailer that has occurred since said deployment of said marketing plan (Column 19, lines 41-53, The Known ID Segment Grouper 2204 identifies and segments transaction data which has identity indicators. If identity is known, the Known ID Segment Grouper 2204 may look up the identity to determine if that customer has previously been assigned to a segment. If the customer has already been placed within a segment, the new transaction data may update the consumer's purchasing history. If the customer has not previously been assigned to a segment, the Known ID Segment Grouper 2204 may look up demographic, financial, geographic and additional data to determine appropriate customer segment. Also, purchasing behavior for the customer may be used to assign the customer to a segment Column 34, lines 42-64, FIG. 50 is an example flowchart for the generation of business plans, shown generally at 4516. This sub process begins from step 4514 of FIG. 45, and constitutes the core of the business decision making process. The generation of business plans includes four main plan types, each of which will be discussed in more detail below. These include the generation of product assortment plans at step 5002, the generation of everyday pricing plans at step 5004, the generation of promotional plans at step 5006 and the generation of markdown plans at step 5008. In some embodiments, each of these respective plans may be generated on a routine basis for a retailer in order to maximize a business goal. Realistically, however, due to computational resource limitations, and the redundancy involved in continually generating optimized plans, it is often more desirable to have periodic plan generation based upon some plan schedule. Moreover, plan tuning techniques may likewise be utilized in between scheduled plan updates to keep plans current in an ever changing retail environment. Finally, trigger events, such as a dramatic shift in the economic activity, new competitors or unexpected events may be monitored for. These triggering events may then result in an update of the plan generation);
and use a result of said another evaluation to determine if said incentive provided to said customer has increased an amount said customer spends at said second section of said retailer to an updated amount larger than said second smaller amount (Column 7, lines 41-51, The Optimization Engine 112 is connected to the Support Tool 116 so that output of the Optimization Engine 112 is provided as input to the Support Tool 116 and output from the Support Tool 116 may be provided as input to the Optimization Engine 112. Likewise, both the Optimization Engine 112 and the Econometric Engine 104 are connected to the Customer Segment Analyzer 150 so that feedback from the Optimization Engine 112 and the Econometric Engine 104 is provided to the Customer Segment Analyzer 150. The Econometric Engine 104 may also exchange data with the Financial Model Engine 108; see also Christen, Gupta, Porter, Staelin & Wittink; "Using Market-Level Data to Understand the Effectiveness of Promotional Activities;" Dec. 22, 1995. cited by applicant; Column 16, lines 14-33, Referring back to FIG. 19, the process begins by inputting the cleansed initial dataset and the calculated average base units information (Step 1901). A crude promotional variable is then determined (Step 1903). Such a crude promotional variable can be defined using promotion flags. A simple regression analysis, as is known to those having ordinary skill in the art, (e.g., a mixed effects regression) is run on sales volume to obtain a model for predicting sales volume (Step 1905). Using the model, a sample calculation of sales volume is performed (Step 1907). The results of the model are compared with the actual sales data to further refine the promotion flags (Step 1909). If the sales volume is under predicted (by the model) by greater than some selected percentage (e.g., 30-50%), the promotion flag may be set to reflect the effects of a probable non-discount promotional effect. Since the remaining modeled results more closely approximate actual sales behavior, the promotion flags for those results are not reset (Step 1911). The newly defined promotion flags are incorporated into a new model for defining the imputed promotional variable).
Desai et al. discloses all the limitations above, a first set of aggregated customer transaction data for a first plurality of customers with PII (see Figure 22, item 2214, 3rd Party Provided Data), and a second set of aggregated customer transaction data for a second plurality of customers without PII (Figure 22, item 120, POS Data, where the identity of the customer is not readily identifiable. However, Examiner notes that this data may or may not include PII depending if the customer is registered in a loyalty program or any other membership program). Although Desai et al. discloses comparing the first set of aggregated customer transaction data and the second set of aggregated customer transaction data to tie an individual’s identity to the transaction POS data, Desai et al. does not specifically disclose wherein no data in the first set of aggregated customer transaction database has PII (see Figure 22, item 2214, 3rd Party Provided Data). Further, although Desai et al. discloses selling products in a brick and mortar store or over the internet, the combination of Desai et al. and Iannace et al. does not specifically disclose that the transaction data is collected at the store/internet level.
However, Iannace et al. discloses a first set of aggregated customer transaction data for a first plurality of customers, the first set of aggregated customer transaction data stored at a consortium database, wherein no data in the first set of aggregated customer transaction data has personally identifiable information (PII) associated therewith (Figure 1, item 108, Anonymized Data Extract; Paragraph 0018, The term "payment card network" or "payment network" is used to refer to a payment network or payment system such as the systems operated by MasterCard International Incorporated (which is the assignee hereof), or other networks which process payment transactions on behalf of a number of merchants, issuers and cardholders. The terms "payment card network data" or "network transaction data" are used to refer to transaction data associated with payment transactions that have been processed over a payment network. For example, network transaction data may include a number of data records associated with individual payment transactions that have been processed over a payment card network. In some embodiments, network transaction data may include information identifying a payment device or account, transaction date and time, transaction amount, and information identifying a merchant or merchant category. Additional transaction details may be available in some embodiments; Paragraph 0020, In some embodiments, the data is used to first create an anonymized data extract 108, 114 in which any PII is removed from the data. Pursuant to some embodiments, the anonymized data extract 108, 114 is created by generating a de-identified unique identifier code that is derived from a unique transaction identifier of each transaction in the source data 106, 112. For example, with respect to the network transaction data 106, a function may be applied to a transaction identifier associated with each transaction and transaction record to create a de-identified unique identifier associated with each transaction. In some embodiments, the function may be a hash function or other function so long as the unique identifier cannot by itself be linked to the individual transaction record (for example, an entity that has access to the anonymized data extract 108 is not able to identify any PII associated with a de-identified unique identifier in the extract 108)); …
a transaction location for every transaction of said plurality of transactions, said transaction location comprising: at least one in-store transaction; and at least one Internet transaction (Paragraph 0098, Block 1120 represents a data analysis tool that may be referred to as an "online share of wallet" tool. The output from this tool may represent the proportion of the spending done online by the customer in question with the merchant/client during a pre-defined time period relative to the customer's total spending online in a pre-defined group of merchants during that time period, where the group of merchants may consist of the merchant/client and a set of its competitors; Paragraph 0099, Considering the share of wallet (block 1102) and the online share of wallet (block 1120) tools together, it should be noted that an alternative possible analysis tool would provide share of wallet for in-store purchases only, in contrast to the total share of wallet results provided by the first share of wallet tool, and the online only share of wallet results provided by the tool represented by block 1120);
It would have been obvious to one ordinary skill in the art at the time the invention was filed to modify how the data is collected (e.g. which data is received with PII) of the invention of Desai et al. to further incorporate wherein no data from the credit card provider has PII because doing so would allow the method to receive de-identified data from a payment network (see Iannace et al., Paragraph 0034), wherein the de-identified data is used to provide a share of wallet analysis (see Iannace et al., Paragraph 0089). Further, the claimed invention is merely a combination of old elements, and in combination each element would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
The combination of Desai et al. and Iannace et al. discloses all the limitations above. Although Desai et al. discloses a chart showing spending for products in different sections of said retailer (see Figure 37) and a cross segment promotion generator (see Figure 24 and related text in Column 20, lines 42-52), the combination of Desai et al. and Iannace et al. does not specifically disclose that the promotions/incentives are for customers who spend a smaller amount for products. Also, although the combination of Desai et al. and Iannace et al. discloses transaction information, the combination of Desai et al. and Iannace et al. does not specifically disclose a transaction type for every transaction of said plurality of transactions, said transaction type comprising: at least one physical card transaction; and at least one digital wallet transaction. 
However, Tietzen et al. discloses a transaction type for every transaction of said plurality of transactions, said transaction type comprising: 
at least one physical card transaction (Table 1, Card Type, Identifier unique to the type of card used for the transaction (e.g., credit, debit)); 
and at least one digital wallet transaction (Paragraph 0082, While the present disclosure refers to cardholders and card issuers, it should be understood that in some embodiments, aspects of the present disclosure can be applied when there are no actual cards. For example, in mobile device payment mechanisms may utilize physical or soft tokens which link or identity a “cardholder” with an account or profile at a “card issuer” without the actual use of a physical card. Similarly, online or telephone payments may be processed using MasterCard's MasterPass™, Paypal™, Google Wallet™ or any other online payment system can handle transactions involving a “cardholder” without the use of a card; Paragraph 0466, In some examples, an application on a mobile device associated with a customer may be configured to automatically select a particular card from a digital wallet when transacting with a member merchant; Examiner notes that Google Wallet is a digital wallet); …
wherein said marketing plan provides an incentive for said at least one customer who spends a first larger amount for products in a first section of said retailer, wherein said incentive is for products in a second section of said retailer, said second section of said retailer different than said first section, and said at least one customer spends a second smaller amount for products in said second section of said retailer (Paragraph 0131, In example embodiments described herein, card issuer system 38 is configured to include tools operable by card issuers to design and implement their own loyalty programs, including cross-promotional programs in conjunction with merchants. The card issuer system 38 may be operated to design and implement loyalty programs specific to a particular card issuer using card issuer interface 50; Paragraph 0132, In example embodiments described herein, merchant system 40 is provided with tools to design and implement their own loyalty programs, view reports regarding their loyalty programs, design and implement their own benefits or incentives, including cross-promotional programs and benefits in conjunction with card issuers. The merchant system 40 may design and implement loyalty programs and incentives using merchant interface 52; Paragraph 0233, The merchant may be associated with merchant attributes (e.g. location, products, services), and the one or more cardholders may be identified based on the merchant attributes; Paragraph 0234, At 108, recommendation engine 60 is operable to generate recommended incentives for the identified one or more cardholders based on the one or more cardholder attributes, or to generate alert notifications of events and trends based on customer and transaction data; Paragraph 0565, Item 1 illustrates a graph and descriptive text guide to assist the user in understanding what customer segment they should target. This is based on the objective chosen for the incentive. The graph may be a data visualization that displays the recommended target segment. In some examples, creating an objective from scratch may not have a graph and descriptive text. The example graph may illustrate the average monthly spending for customers, such as less than $10, between $10-$50, between $50-$100, and over $100. This may enable a merchant user to tailor the award based on the average spending of customers. For example, the merchant may want to target customers that spend between $50-$100 monthly with an incentive. Average monthly spending is an example customer or cardholder attribute; Paragraph 0580, Item 1 illustrates a graph of average customer spending. This graph displays the average monthly spending of all customers. The customer population that spends less than the average monthly of $50 spending is highlighted; Paragraph 0581, Item 2 illustrates Descriptive text. This text explains the graph and gives recommendations on types of members to target. For example, the objective of this incentive may be to increase sales by offering rewards to the segment whose average is less than the others. The incentive may target customers who spend less than a $50 average to get them to increase their spending; Paragraph 0583, The Average Monthly Spending filter is expanded by default, with the two lowest spending values checked as this example targets customers who spend less than a $50 average to get them to increase their spending. The Gender, Age, and Distance filters are collapsed by default, with all values selected, for this example).
It would have been obvious to one ordinary skill in the art at the time the invention was filed to use the spending information for products in a first section and a second section of said retailer (see Figure 37) of the invention of Desai et al. to further incorporate wherein the marketing plan provides an incentive for at least one customer who spends a second smaller amount for products in said second section (e.g. for a specific product) of the invention of Tietzen et al. because doing so would allow the method to target customers who spend less than average for a specific product to get them to increase their spending (see Tietzen et al., Paragraphs 0233 & 0581). Further, the claimed invention is merely a combination of old elements, and in combination each element would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Regarding claim 13, Desai et al. discloses: a non-transitory computer-readable medium storing instructions, the instructions comprising: one or more instructions that, when executed by one or more processors, cause the one or more processors to (Column 38, lines 43-46, embodiments of the present invention further relate to computer storage products with a computer-readable medium that have computer code thereon for performing various computer-implemented operations): 
generate a first set of aggregated customer transaction data for a first plurality of customers (Figure 21, item 120, POS; Column 18, lines 41-42, the POS data 120 may also be collected by the Customer Segment Generator 2102), store the first set of aggregated customer transaction data at a consortium database, wherein [has personally identifiable information (PII)] associated therewith (see Figure 22, item 2214, 3rd Party Provided Data; Column 21, lines 20-26, Then, at step 2604, third party data may be received. Third party data may include data from banks and other financial institutions, credit card information, public registries, mailing lists and other such data sources. Additionally, public records, such as governmental records, may be received at step 2606. Lastly, previously generated segment data that had been stored may be received at step 2608. All of the foregoing data may be utilized to tie an individual's identity 25 to the transaction POS data; Column 26, lines 25-30, Panel information is third party information which tracks shoppers across various retailers. This data provides a complete picture of a shopper's behavior. A typical retailer may lack some of this behavioral information since only transactions at the retailer are used in modeling the customer's behavior);  
receive a second set of aggregated customer transaction data for a second plurality of customers from a retailer database of a retailer (Column 18, lines 41-51, The POS data 120 may also be collected by the Customer Segment Generator 2102. POS data, where the identity of the customer is not readily identifiable, may be segmented by purchasing behaviors alone), the retailer database being completely separate from and unrelated to said consortium database (Figure 22 and related text in Column 19, lines 12-22, FIG. 22 is a more detailed schematic view of the Customer Segment Generator 2102 of the customer segment analyzer. The Customer Segment Generator 2102 is shown receiving POS Data 120. Also, the Customer Segment Generator 2102 couples to the Master Database 2100. The Master Database 2100 includes a plurality of datasets including Consumer Provided Data 2212, Third Party Provided Data 2214, Public Records 2216 and Generated Data 2218. Thus, the Master Database 2100 may be a series of separate databases, or may be a singular database with multiple logical datasets; The POS Database is completely separate from the Master Database), the second set of aggregated customer transaction data having [may or may not have PII, depending if the customer is registered in a loyalty program or any other membership program] associated therewith (Column 18, lines 41-51, The POS data 120 may also be collected by the Customer Segment Generator 2102. POS data, where the identity of the customer is not readily identifiable, may be segmented by purchasing behaviors alone); 
compare the first set of aggregated customer transaction data with the second set of aggregated customer transaction data (Column 18, lines 42-44, the Customer Segment Generator 2102 may compare POS data 120 to historical data in the Master Database 2100); 
determine a match between at least one customer in the first set of aggregated customer transaction data and the at least one customer in the second set of aggregated customer transaction data (Column 18, lines 42-46, The Customer Segment Generator 2102 may compare POS data 120 to historical data in the Master Database 2100. The Customer Segment Generator 2102 may then determine the identity of the household (or individual or organization) to which the POS data belongs);
combine, based on the match, the first set of aggregated customer transaction data for the at least one customer and the second set of aggregated customer transaction data for the at least one customer into a customer wallet for the at least one customer (Column 18, lines 44-49, The Customer Segment Generator 2102 may compare POS data 120 to historical data in the Master Database 2100. The Customer Segment Generator 2102 may then determine the identity of the household (or individual or organization) to which the POS data belongs. If the identity is able to be determined, the customers are grouped by demographic data and purchasing behaviors into customer segments; Column 18, lines 52-57, The Customer Segment Generator 2102 may provide generated customer segments to the Data Processor 2104 for processing. The Data Processor 2104 may aggregate segmented POS data by household, validate the segment data and perform one or more data transformations on the segment data; Column 22, lines 45-48, The process then progresses to step 2902 where the generated segment wide POS data is aggregated by household or other group (such as company, institution, club, or organization); Examiner interprets a customer as a person or organization that buys goods or services from a store or business (see Oxford Dictionary). Therefore, based on broadest reasonable interpretation in light of the specification, Desai et al. discloses “a customer wallet for at least one customer” because the data can be aggregated and analyzed at the customer level (e.g. individual, household, or organization)); 
and generate, based on an evaluation of the customer wallet, a quantified and specific information regarding a transaction behavior of the at least one customer with respect to the retailer (Column 25, lines 29-31, FIG. 37 illustrates an example of a spend chart for exemplary customer segments and multiple product categories, shown generally at 3700; Column 26, lines 20-26, the Additional Data 3802 may include a number of data resources including, but not limited to, store data, demographic data, promotional information, external segment information, focus group information, panel information and other relevant information; panel information is third party information which tracks shoppers across various retailers; Column 30, lines 63-67, Customer segments may then be generated at step 4508. Generation of customer segments may occur in the manner discussed previously. This step may be completed by the Customer Segment Analyzer 150. As noted above, customer segments may be any groupings of customers (or in some cases purchasing groups such as corporations or households) which share some common attribute of purchasing behavior), wherein said quantified and specific information regarding the transaction behavior of said at least one customer comprises: 
a plurality of transactions performed by said at least one customer at said retailer (Column 25, lines 29-31, FIG. 37 illustrates an example of a spend chart for exemplary customer segments and multiple product categories, shown generally at 3700; Figure 21, item 120, POS Data; Column 7, lines 63-66, Generally, the data 120 provided to the Customer Segment Analyzer 150 may be point-of-sale information, product information, and store information; Column 26, lines 25-30, Panel information is third party information which tracks shoppers across various retailers. This data provides a complete picture of a shopper's behavior. A typical retailer may lack some of this behavioral information since only transactions at the retailer are used in modeling the customer's behavior. Focus groups, on the other hand, may provide in depth feedback regarding a particular product or retailer; Examiner notes that data provided to the customer segment analyzer includes store information. Therefore, data provided in Figure 37 can provide behavioral information at the retailer or across multiple retailers);
a transaction location for every transaction of said plurality of transactions (Column 31, lines 42-51, FIG. 46 is an example flowchart for the receipt of additional information for the generation of product decisions, shown generally at 4506. This process begins from step 4504 of FIG. 45. The process then progresses to step 4602 where store information is received. Store information may include any number of pertinent facts including, but not limited to: store location, store size, store condition, date since store remodel, parking availability of the store, store opening date, gross sales and customer base which the store services, among other pertinent information), said transaction location comprising: 
at least one in-store transaction (Column 39, lines 21-27, In the specification, examples of product are not intended to limit products covered by the claims. Products may for example include food, hardware, software, real estate, financial devices, intellectual property, raw material, and services. The products may be sold wholesale or retail, in a brick and mortar store or over the Internet, or through other sales methods);
and at least one Internet transaction (Column 39, lines 21-27, In the specification, examples of product are not intended to limit products covered by the claims. Products may for example include food, hardware, software, real estate, financial devices, intellectual property, raw material, and services. The products may be sold wholesale or retail, in a brick and mortar store or over the Internet, or through other sales methods); 
…
develop a marketing plan, based on said evaluation of said customer wallet (Column 27, lines 8-16, FIG. 39 is an example block diagram for the Decision Engine 3820 of the Business Decision System 3800. Here Segment Wide Transaction Data 2220 and Customer insights 2114 are being provided by the Customer Segment Analyzer 150 and Customer Insight Generator 3810, respectively. Although not presently illustrated, the Decision Engine 3820 may also leverage the processing capabilities of the Optimization System 100 in order to generate the Business Plan Data 3808), wherein said marketing plan provides an incentive for said at least one customer …, wherein said incentive is for products in a second section of said retailer, said second section of said retailer different than said first section, … (FIG. 42 is an example block diagram for the Promotion Planning Optimizer 3930 of the Decision Engine 3820. Here a Promotion Rule Engine 4210 may receive Manufacturer Conditions 4250 as well as Segment Wide POS Data 2220 and Customer Insights 2114. Additionally, the Promotion Rule Engine 4210 may receive user input in the form of Boolean expressions or native language rules related to promotional requirements. The promotional rules are often product or brand specific. Often, promotions may be motivated by manufacturer incentives or rebates. In these cases, the manufacturer often attaches Manufacturer Conditions 4250 to the incentive. A common set of Manufacturer Conditions 4250 may include, for example, a rebate from Coke.RTM. of 25% provided that all Pepsi.RTM. products remain at MSRP during the promotional period; Figure 24 and related text in Column 20, lines 42-52, The Cross Segment Promotion Generator 2430 may generate promotions which stimulate cross segment purchases. Thus, consumers from a particular segment, which purchase a particular good, may be predicted to purchase other goods. Promotions, such as check out coupons, may be generated for these goods to incentivize further purchases and return shopping. All of the outputs from the Segment Margin Promotion Engine 2410, the Targeted Promotion Generator 2420 and the Cross Segment Promotion Generator 2430 may be provided as Segment Specific Promotion Activity 155; Column 22, lines 4-15, The process then progresses to step 2802 where customers are segmented by like income and spend habits. Also, at step 2810, customers may be segmented by the monetary value spent while shopping in the aggregate or on some particular reference goods; Examiner notes that rules can be put in place to generate promotions which stimulate cross segment purchases. As specified before, segments and insights can be generated for one retailer or for multiple retailers. The promotions can be generated to particular segments to incentivize further purchases and return shopping (e.g. promotions can be generated to customers according to rules));
deploy said marketing plan and provide said incentive to said at least one customer (Figure 24 and related text in Column 20, lines 42-52, The Cross Segment Promotion Generator 2430 may generate promotions which stimulate cross segment purchases. Thus, consumers from a particular segment, which purchase a particular good, may be predicted to purchase other goods. Promotions, such as check out coupons, may be generated for these goods to incentivize further purchases and return shopping. All of the outputs from the Segment Margin Promotion Engine 2410, the Targeted Promotion Generator 2420 and the Cross Segment Promotion Generator 2430 may be provided as Segment Specific Promotion Activity 155); 
perform another evaluation of the customer wallet at a later date, said another evaluation including new quantified and specific information regarding a transaction behavior of the at least one customer with respect to the retailer that has occurred since said deployment of said marketing plan (Column 19, lines 41-53, The Known ID Segment Grouper 2204 identifies and segments transaction data which has identity indicators. If identity is known, the Known ID Segment Grouper 2204 may look up the identity to determine if that customer has previously been assigned to a segment. If the customer has already been placed within a segment, the new transaction data may update the consumer's purchasing history. If the customer has not previously been assigned to a segment, the Known ID Segment Grouper 2204 may look up demographic, financial, geographic and additional data to determine appropriate customer segment. Also, purchasing behavior for the customer may be used to assign the customer to a segment Column 34, lines 42-64, FIG. 50 is an example flowchart for the generation of business plans, shown generally at 4516. This sub process begins from step 4514 of FIG. 45, and constitutes the core of the business decision making process. The generation of business plans includes four main plan types, each of which will be discussed in more detail below. These include the generation of product assortment plans at step 5002, the generation of everyday pricing plans at step 5004, the generation of promotional plans at step 5006 and the generation of markdown plans at step 5008. In some embodiments, each of these respective plans may be generated on a routine basis for a retailer in order to maximize a business goal. Realistically, however, due to computational resource limitations, and the redundancy involved in continually generating optimized plans, it is often more desirable to have periodic plan generation based upon some plan schedule. Moreover, plan tuning techniques may likewise be utilized in between scheduled plan updates to keep plans current in an ever changing retail environment. Finally, trigger events, such as a dramatic shift in the economic activity, new competitors or unexpected events may be monitored for. These triggering events may then result in an update of the plan generation);
and use a result of said another evaluation to determine if said incentive provided to said at least one customer has increased an amount said at least one customer spends at said second section of said retailer to an updated amount larger than said second smaller amount (Column 7, lines 41-51, The Optimization Engine 112 is connected to the Support Tool 116 so that output of the Optimization Engine 112 is provided as input to the Support Tool 116 and output from the Support Tool 116 may be provided as input to the Optimization Engine 112. Likewise, both the Optimization Engine 112 and the Econometric Engine 104 are connected to the Customer Segment Analyzer 150 so that feedback from the Optimization Engine 112 and the Econometric Engine 104 is provided to the Customer Segment Analyzer 150. The Econometric Engine 104 may also exchange data with the Financial Model Engine 108; see also Christen, Gupta, Porter, Staelin & Wittink; "Using Market-Level Data to Understand the Effectiveness of Promotional Activities;" Dec. 22, 1995. cited by applicant; Column 16, lines 14-33, Referring back to FIG. 19, the process begins by inputting the cleansed initial dataset and the calculated average base units information (Step 1901). A crude promotional variable is then determined (Step 1903). Such a crude promotional variable can be defined using promotion flags. A simple regression analysis, as is known to those having ordinary skill in the art, (e.g., a mixed effects regression) is run on sales volume to obtain a model for predicting sales volume (Step 1905). Using the model, a sample calculation of sales volume is performed (Step 1907). The results of the model are compared with the actual sales data to further refine the promotion flags (Step 1909). If the sales volume is under predicted (by the model) by greater than some selected percentage (e.g., 30-50%), the promotion flag may be set to reflect the effects of a probable non-discount promotional effect. Since the remaining modeled results more closely approximate actual sales behavior, the promotion flags for those results are not reset (Step 1911). The newly defined promotion flags are incorporated into a new model for defining the imputed promotional variable).
Desai et al. discloses all the limitations above, a first set of aggregated customer transaction data for a first plurality of customers with PII (see Figure 22, item 2214, 3rd Party Provided Data), and a second set of aggregated customer transaction data for a second plurality of customers without PII (Figure 22, item 120, POS Data, where the identity of the customer is not readily identifiable. However, Examiner notes that this data may or may not include PII depending if the customer is registered in a loyalty program or any other membership program). Although Desai et al. discloses comparing the first set of aggregated customer transaction data and the second set of aggregated customer transaction data to tie an individual’s identity to the transaction POS data, Desai et al. does not specifically disclose wherein no data in the first set of aggregated customer transaction database has PII (see Figure 22, item 2214, 3rd Party Provided Data). Further, although Desai et al. discloses selling products in a brick and mortar store or over the internet, the combination of Desai et al. and Iannace et al. does not specifically disclose that the transaction data is collected at the store/internet level.
However, Iannace et al. discloses a first set of aggregated customer transaction data for a first plurality of customers, the first set of aggregated customer transaction data stored at a consortium database, wherein no data in the first set of aggregated customer transaction data has personally identifiable information (PII) associated therewith (Figure 1, item 108, Anonymized Data Extract; Paragraph 0018, The term "payment card network" or "payment network" is used to refer to a payment network or payment system such as the systems operated by MasterCard International Incorporated (which is the assignee hereof), or other networks which process payment transactions on behalf of a number of merchants, issuers and cardholders. The terms "payment card network data" or "network transaction data" are used to refer to transaction data associated with payment transactions that have been processed over a payment network. For example, network transaction data may include a number of data records associated with individual payment transactions that have been processed over a payment card network. In some embodiments, network transaction data may include information identifying a payment device or account, transaction date and time, transaction amount, and information identifying a merchant or merchant category. Additional transaction details may be available in some embodiments; Paragraph 0020, In some embodiments, the data is used to first create an anonymized data extract 108, 114 in which any PII is removed from the data. Pursuant to some embodiments, the anonymized data extract 108, 114 is created by generating a de-identified unique identifier code that is derived from a unique transaction identifier of each transaction in the source data 106, 112. For example, with respect to the network transaction data 106, a function may be applied to a transaction identifier associated with each transaction and transaction record to create a de-identified unique identifier associated with each transaction. In some embodiments, the function may be a hash function or other function so long as the unique identifier cannot by itself be linked to the individual transaction record (for example, an entity that has access to the anonymized data extract 108 is not able to identify any PII associated with a de-identified unique identifier in the extract 108)); …
a transaction location for every transaction of said plurality of transactions, said transaction location comprising: at least one in-store transaction; and at least one Internet transaction (Paragraph 0098, Block 1120 represents a data analysis tool that may be referred to as an "online share of wallet" tool. The output from this tool may represent the proportion of the spending done online by the customer in question with the merchant/client during a pre-defined time period relative to the customer's total spending online in a pre-defined group of merchants during that time period, where the group of merchants may consist of the merchant/client and a set of its competitors; Paragraph 0099, Considering the share of wallet (block 1102) and the online share of wallet (block 1120) tools together, it should be noted that an alternative possible analysis tool would provide share of wallet for in-store purchases only, in contrast to the total share of wallet results provided by the first share of wallet tool, and the online only share of wallet results provided by the tool represented by block 1120);
It would have been obvious to one ordinary skill in the art at the time the invention was filed to modify how the data is collected (e.g. which data is received with PII) of the invention of Desai et al. to further incorporate wherein no data from the credit card provider has PII because doing so would allow the method to receive de-identified data from a payment network (see Iannace et al., Paragraph 0034), wherein the de-identified data is used to provide a share of wallet analysis (see Iannace et al., Paragraph 0089). Further, the claimed invention is merely a combination of old elements, and in combination each element would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
The combination of Desai et al. and Iannace et al. discloses all the limitations above. Although Desai et al. discloses spending for products in different sections of said retailer (see Figure 37) and a cross segment promotion generator (see Figure 24 and related text in Column 20, lines 42-52), the combination of Desai et al. and Iannace et al. does not specifically disclose that the promotions/incentives are for customers who spend a smaller amount for products. Also, although the combination of Desai et al. and Iannace et al. discloses transaction information, the combination of Desai et al. and Iannace et al. does not specifically disclose a transaction type for every transaction of said plurality of transactions, said transaction type comprising: at least one physical card transaction; and at least one digital wallet transaction. 
However, Tietzen et al. discloses a transaction type for every transaction of said plurality of transactions, said transaction type comprising: 
at least one physical card transaction (Table 1, Card Type, Identifier unique to the type of card used for the transaction (e.g., credit, debit)); 
and at least one digital wallet transaction (Paragraph 0082, While the present disclosure refers to cardholders and card issuers, it should be understood that in some embodiments, aspects of the present disclosure can be applied when there are no actual cards. For example, in mobile device payment mechanisms may utilize physical or soft tokens which link or identity a “cardholder” with an account or profile at a “card issuer” without the actual use of a physical card. Similarly, online or telephone payments may be processed using MasterCard's MasterPass™, Paypal™, Google Wallet™ or any other online payment system can handle transactions involving a “cardholder” without the use of a card; Paragraph 0466, In some examples, an application on a mobile device associated with a customer may be configured to automatically select a particular card from a digital wallet when transacting with a member merchant; Examiner notes that Google Wallet is a digital wallet); …
wherein said marketing plan provides an incentive for said at least one customer who spends a first larger amount for products in a first section of said retailer, wherein said incentive is for products in a second section of said retailer, said second section of said retailer different than said first section, and said at least one customer spends a second smaller amount for products in said second section of said retailer (Paragraph 0131, In example embodiments described herein, card issuer system 38 is configured to include tools operable by card issuers to design and implement their own loyalty programs, including cross-promotional programs in conjunction with merchants. The card issuer system 38 may be operated to design and implement loyalty programs specific to a particular card issuer using card issuer interface 50; Paragraph 0132, In example embodiments described herein, merchant system 40 is provided with tools to design and implement their own loyalty programs, view reports regarding their loyalty programs, design and implement their own benefits or incentives, including cross-promotional programs and benefits in conjunction with card issuers. The merchant system 40 may design and implement loyalty programs and incentives using merchant interface 52; Paragraph 0233, The merchant may be associated with merchant attributes (e.g. location, products, services), and the one or more cardholders may be identified based on the merchant attributes; Paragraph 0234, At 108, recommendation engine 60 is operable to generate recommended incentives for the identified one or more cardholders based on the one or more cardholder attributes, or to generate alert notifications of events and trends based on customer and transaction data; Paragraph 0565, Item 1 illustrates a graph and descriptive text guide to assist the user in understanding what customer segment they should target. This is based on the objective chosen for the incentive. The graph may be a data visualization that displays the recommended target segment. In some examples, creating an objective from scratch may not have a graph and descriptive text. The example graph may illustrate the average monthly spending for customers, such as less than $10, between $10-$50, between $50-$100, and over $100. This may enable a merchant user to tailor the award based on the average spending of customers. For example, the merchant may want to target customers that spend between $50-$100 monthly with an incentive. Average monthly spending is an example customer or cardholder attribute; Paragraph 0580, Item 1 illustrates a graph of average customer spending. This graph displays the average monthly spending of all customers. The customer population that spends less than the average monthly of $50 spending is highlighted; Paragraph 0581, Item 2 illustrates Descriptive text. This text explains the graph and gives recommendations on types of members to target. For example, the objective of this incentive may be to increase sales by offering rewards to the segment whose average is less than the others. The incentive may target customers who spend less than a $50 average to get them to increase their spending; Paragraph 0583, The Average Monthly Spending filter is expanded by default, with the two lowest spending values checked as this example targets customers who spend less than a $50 average to get them to increase their spending. The Gender, Age, and Distance filters are collapsed by default, with all values selected, for this example).
It would have been obvious to one ordinary skill in the art at the time the invention was filed to use the spending information for products in a first section and a second section of said retailer (see Figure 37) of the invention of Desai et al. to further incorporate wherein the marketing plan provides an incentive for at least one customer who spends a second smaller amount for products in said second section (e.g. for a specific product) of the invention of Tietzen et al. because doing so would allow the method to target customers who spend less than average for a specific product to get them to increase their spending. (see Tietzen et al., Paragraphs 0233 & 0581). Further, the claimed invention is merely a combination of old elements, and in combination each element would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Regarding claims 2 and 14, which are dependent of claims 1 and 13, the combination of Desai et al., Iannace et al., and Tietzen et al. discloses all the limitations in claims 1 and 13. Desai et al. further discloses:
a graphic user interface (GUI) to provide the quantified and specific information to the retailer in a visual format (see at least Figures 34-37).

Regarding claims 3 and 15 (Currently Amended), which are dependent of claims 1 and 13, the combination of Desai et al., Iannace et al., and Tietzen et al. discloses all the limitations in claims 1 and 13. Desai et al. further discloses:
to assign, based on the match (Column 18, lines 44-46, the Customer Segment Generator 2102 may then determine the identity of the household (or individual or organization) to which the POS data belongs), the PII from the second set of aggregated customer transaction data for the customer to the customer wallet (Column 18, lines 47-49, If the identity is able to be determined, the customers are grouped by demographic data and purchasing behaviors into customer segments; Column 30, lines 63-67, Customer segments may be any groupings of customers (or in some cases purchasing groups such as corporations or households) which share some common attribute of purchasing behavior).
Regarding claim 4 (Currently Amended), which is dependent of claim 1, the combination of Desai et al., Iannace et al., and Tietzen et al. discloses all the limitations in claim 1. Desai et al. further discloses:
wherein the transactional data evaluator is further to: generate, based on an evaluation of the customer wallet, one or more spending metrics for the at least one customer (Column 25, lines 29-31, FIG. 37 illustrates an example of a spend chart for exemplary customer segments and multiple product categories, shown generally at 3700; Column 30, lines 63-67, Customer segments may be any groupings of customers (or in some cases purchasing groups such as corporations or households) which share some common attribute of purchasing behavior).
Regarding claims 5 and 16 (Currently Amended), which are dependent of claims 1 and 13, the combination of Desai et al., Iannace et al., and Tietzen et al. discloses all the limitations in claims 1 and 13. Desai et al. further discloses:
wherein the quantified and specific information regarding the transaction behavior of the customer (Column 30, lines 63-67, Customer segments may be any groupings of customers (or in some cases purchasing groups such as corporations or households) which share some common attribute of purchasing behavior) further comprises information selected from the group consisting of: a cost of every transaction of said plurality of transactions (Figure 37 includes cost of every transaction; Column 10, lines 5-13, the raw econometric data includes product cost), a SKU of every transaction of said plurality of transactions (Figure 37 includes product category; Column 10, lines 5-13, the raw econometric data includes a UPC (Universal Product Code), a UPC is an item identifier), a transaction date for every transaction of said plurality of transactions (Column 10, lines 5-13, the raw econometric data includes the time period over which the data is collected; Column 11, lines 36-67, no sales of that product during that week), and a description of an item for every transaction of said plurality of transactions (Figure 37 includes product category; Column 10, lines 5-13, the raw econometric data includes a UPC description of the product).
Regarding claim 6, which is dependent of claim 1, the combination of Desai et al., Iannace et al., and Tietzen et al. discloses all the limitations in claim 1. Desai et al. further discloses:
wherein a first set of aggregated customer transaction data is aggregated from a plurality of various credit account providers (Figure 21, item 122, Third Party Data; Column 18, lines 34-38, the Master Database 2100 may include identity indexes for the transaction data, these identity indicators may be collected from various third parties such as credit card company identifiers, banking data, public registries and marketing databases).
Regarding claims 7 and 17, which are dependent of claims 1 and 13, the combination of Desai et al., Iannace et al., and Tietzen et al. discloses all the limitations in claims 1 and 13. Desai et al. further discloses to:
receive a first credit account transactional data set from a first credit account provider (Column 18, lines 36-38, these identity indicators may be collected from various third parties such as credit card company identifiers, banking data, public registries and marketing databases); 
receive at least a second credit account transactional data set from at least a second credit account provider (Column 18, lines 36-38, these identity indicators may be collected from various third parties such as credit card company identifiers, banking data, public registries and marketing databases); 
and combine the first credit account transactional data set and the second credit account transactional data set to form/generate the PII set of aggregated customer transaction data for the first plurality of customers (Figure 21, item 122, Third Party Data; Column 18, lines 34-38, the Master Database 2100 may include identity indexes for the transaction data, these identity indicators may be collected from various third parties such as credit card company identifiers, banking data, public registries and marketing databases).
Regarding claims 8 and 18, which are dependent of claims 7 and 17, the combination of Desai et al., Iannace et al., and Tietzen et al. discloses all the limitations in claims 7 and 17. Desai et al. further discloses:
to receive identification information for each transaction in said first credit account transactional data set and said second credit account transactional data set (Figure 21, item 122, Third Party Data; Column 18, lines 34-38, the Master Database 2100 may include identity indexes for the transaction data, these identity indicators may be collected from various third parties such as credit card company identifiers, banking data, public registries and marketing databases), the identification information identifying a specific account … (Column 19, lines 47-51, if the customer has not previously been assigned to a segment, the Known ID Segment Grouper 2204 may look up demographic, financial, geographic and additional data to determine appropriate customer);
and group any transactions having matching identification information into one or more generic customer accounts (Column 18, lines 47-49, If the identity is able to be determined, the customers are grouped by demographic data and purchasing behaviors into customer segments).
Although Desai et al. discloses all the limitations above and identification information identifying a specific account, Desai et al. does not specifically disclose the identification information identifying a specific account without providing any PII.
However, Iannace et al. discloses the identification information identifying a specific account without providing any PII (Paragraph 0020, In some embodiments, the data is used to first create an anonymized data extract 108,114 in which any PII is removed from the data. Pursuant to some embodiments, the anonymized data extract 108, 114 is created by generating a de-identified unique identifier code that is derived from a unique transaction identifier of each transaction in the source data 106, 112. For example, with respect to the network transaction data 106, a function may be applied to a transaction identifier associated with each transaction and transaction record to create a de-identified unique identifier associated with each transaction. In some embodiments, the function may be a hash function or other function so long as the unique identifier cannot by itself be linked to the individual transaction record).
It would have been obvious to one ordinary skill in the art at the time the invention was filed to modify the identification information received from the credit account transactional data set of the invention of Desai et al. to further provide identification information identifying a specific account without providing any PII of the invention of Iannace et al. because doing so would allow the method to generate a number of analyses and reports without revealing any PII or other sensitive information (see Iannace et al., Paragraph 0041). Further, the claimed invention is merely a combination of old elements, and in combination each element would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Regarding claims 9 and 19, which are dependent of claims 8 and 18, the combination of Desai et al., Iannace et al., and Tietzen et al. discloses all the limitations in claims 8 and 18. Although Desai et al. discloses aggregated customer transactional data, the combination of Desai et al. and Tietzen et al. does not specifically disclose wherein the consortium is further to: review each transaction within the one or more generic customer accounts of the aggregated customer transactional data to determine at least two generic customer accounts that are related to a single generic customer; and combine the at least two generic customer accounts into a credit account portfolio assigned to the single generic customer.
	However, Iannace et al. discloses to review each transaction within the one or more generic customer accounts of the aggregated customer transactional data to determine at least two generic customer accounts that are related to a single generic customer; and combine the at least two generic customer accounts into a credit account portfolio assigned to the single generic customer (Paragraph 0016, Embodiments of the present invention relate to systems and methods for analyzing transaction data. More particularly, embodiments relate to systems and methods for analyzing transaction data using data from a first transaction data provider (e.g., such as a payment card network) and data from a second transaction data provider (e.g., such as a merchant or group of merchants) in a way which ensures that personally identifiable information ("PII") is not revealed or accessible during or after the analysis; Paragraph 0064, The resulting customer-level information obtained from the anonymized network transaction data, may be sent to the merchant block 804 from the data append unit 812. The merchant/client may find the customer-level information to be of enhanced usefulness in the merchant's marketing and advertising efforts; Paragraph 0116, As used herein and in the appended claims, the term "payment card system account" includes a credit card account or a deposit account that the account holder may access using a debit card. The terms "payment card system account" and "payment card account" are used interchange-ably herein. The term "payment card account number" includes a number that identifies a payment card system account or a number carried by a payment card, or a number that is used to route a transaction in a payment system that handles debit card and/or credit card transactions. The term "payment card" includes a credit card or a debit card; Examiner notes that the credit card data is aggregated at the customer-level. Therefore, based on broadest reasonable interpretation in light of the specification, Iannace et al. discloses “to combine the at least two generic customer accounts into a credit account portfolio assigned to the single generic customer.”).
It would have been obvious to one ordinary skill in the art at the time the invention was filed to analyze the aggregated customer transactional data of the invention of Desai et al. to further incorporate at least two generic customer accounts and determine at least two generic customer accounts that are related to a single generic customer of the invention of Iannace et al. because doing so would allow the method to provide customer-level information obtained from the anonymized network transaction data (See Iannace et al., Paragraph 0064). Further, the claimed invention is merely a combination of old elements, and in combination each element would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Regarding claim 10, which is dependent of claim 9, the combination of Desai et al., Iannace et al., and Tietzen et al. discloses all the limitations in claim 9. Although Desai et al. discloses the first credit account provider (Figure 21, item 122, Third Party Data) and customers related to a single customer (Column 18, lines 52-57, POS data is aggregated by household or organization), the combination of Desai et al. and Tietzen et al. does not specifically disclose wherein the at least two generic customer accounts related to the single generic customer are from the first credit account provider.
	However, Iannace et al. discloses wherein the at least two generic customer accounts related to the single generic customer are from the first credit account provider (Paragraph 0016, Embodiments of the present invention relate to systems and methods for analyzing transaction data. More particularly, embodiments relate to systems and methods for analyzing transaction data using data from a first transaction data provider (e.g., such as a payment card network) and data from a second transaction data provider (e.g., such as a merchant or group of merchants) in a way which ensures that personally identifiable information ("PII") is not revealed or accessible during or after the analysis; Paragraph 0018, the term "payment card network" or "payment network" is used to refer to a payment network or payment system such as the systems operated by MasterCard International Incorporated (which is the assignee hereof), or other networks which process payment transactions on behalf of a number of merchants, issuers and cardholders; Paragraph 0064, The resulting customer-level information obtained from the anonymized network transaction data, may be sent to the merchant block 804 from the data append unit 812. The merchant/client may find the customer-level information to be of enhanced usefulness in the merchant's marketing and advertising efforts; Paragraph 0116, As used herein and in the appended claims, the term "payment card system account" includes a credit card account or a deposit account that the account holder may access using a debit card. The terms "payment card system account" and "payment card account" are used interchange-ably herein. The term "payment card account number" includes a number that identifies a payment card system account or a number carried by a payment card, or a number that is used to route a transaction in a payment system that handles debit card and/or credit card transactions. The term "payment card" includes a credit card or a debit card; Examiner notes that the credit card data is aggregated at the customer-level, wherein the aggregated information is related to first credit account provider (e.g.  MasterCard International Incorporated)).
It would have been obvious to one ordinary skill in the art at the time the invention was filed to analyze the first credit account provider data of the invention of Desai et al. to further incorporate at least two generic customer accounts related to the single generic customer are from the first credit account provider the invention of Iannace et al. because doing so would allow the method to provide customer-level information obtained from the anonymized network transaction data (See Iannace et al., Paragraph 0064). Further, the claimed invention is merely a combination of old elements, and in combination each element would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Regarding claim 11, which is dependent of claim 9, the combination of Desai et al., Iannace et al., and Tietzen et al. discloses all the limitations in claim 9. Although Desai et al. discloses the second credit account provider (Figure 21, item 122, Third Party Data) and customers related to a single customer (Column 18, lines 52-57, POS data is aggregated by household or organization), Desai et al. does not specifically disclose wherein the at least two generic customer accounts related to the single generic customer are from the second credit account provider.
	However, Iannace et al. discloses wherein the at least two generic customer accounts related to the single generic customer are from the … credit account provider (Paragraph 0016, Embodiments of the present invention relate to systems and methods for analyzing transaction data. More particularly, embodiments relate to systems and methods for analyzing transaction data using data from a first transaction data provider (e.g., such as a payment card network) and data from a second transaction data provider (e.g., such as a merchant or group of merchants) in a way which ensures that personally identifiable information ("PII") is not revealed or accessible during or after the analysis; Paragraph 0018, the term "payment card network" or "payment network" is used to refer to a payment network or payment system such as the systems operated by MasterCard International Incorporated (which is the assignee hereof), or other networks which process payment transactions on behalf of a number of merchants, issuers and cardholders; Paragraph 0064, The resulting customer-level information obtained from the anonymized network transaction data, may be sent to the merchant block 804 from the data append unit 812. The merchant/client may find the customer-level information to be of enhanced usefulness in the merchant's marketing and advertising efforts; Paragraph 0116, As used herein and in the appended claims, the term "payment card system account" includes a credit card account or a deposit account that the account holder may access using a debit card. The terms "payment card system account" and "payment card account" are used interchange-ably herein. The term "payment card account number" includes a number that identifies a payment card system account or a number carried by a payment card, or a number that is used to route a transaction in a payment system that handles debit card and/or credit card transactions. The term "payment card" includes a credit card or a debit card; Examiner notes that the credit card data is aggregated at the customer-level, wherein the aggregated information is related to a credit account provider (e.g.  MasterCard International Incorporated)).
It would have been obvious to one ordinary skill in the art at the time the invention was filed to analyze the second credit account provider data of the invention of Desai et al. to further incorporate wherein the at least two generic customer accounts related to the single generic customer are from the credit account provider the invention of Iannace et al. because doing so would allow the method to provide customer-level information obtained from the anonymized network transaction data (See Iannace et al., Paragraph 0064). Further, the claimed invention is merely a combination of old elements, and in combination each element would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claims 12 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Desai et al. (US 10,496,938 B2), in view of Iannace et al. (US 2015/0220937 A1), in further view of Tietzen et al. (US 2017/0278125 A1) and Iannace et al. (US 2018/0124596 A1).
Regarding claims 12 and 20, which are dependent of claims 9 and 19, the combination of Desai et al., Iannace et al., and Tietzen et al. discloses all the limitations in claims 9 and 19. Desai et al. discloses a first credit account provider (Figure 21, item 122, Third party data may include data from banks and other financial institutions, credit card information), a second credit account provider (Figure 21, item 122, Third party data may include data from banks and other financial institutions, credit card information), and customers related to a single customer (Column 18, lines 52-57, POS data is aggregated by household or organization). Further, Iannace et al. (US 2015/0220937 A1) discloses wherein the at least two generic customer accounts related to the single generic customer are from the first credit account provider. However, the combination of Desai et al. and Iannace et al. does not specifically disclose wherein at least one of the at least two generic customer accounts that are related to the single generic customer is from the first credit account provider; and at least another of the at least two generic customer accounts that are related to the single generic customer is from the second credit account provider.
However, Iannace et al. (US 2018/0124596 A1) discloses wherein at least one of the at least two generic customer accounts that are related to the single generic customer is from the first credit account provider; and at least another of the at least two generic customer accounts that are related to the single generic customer is from the second credit account provider (Paragraph 0015, For example, each cardholder 110 may be a holder of one or more payment cards such as a credit card, a debit card, a deposit account, a loyalty card, a rewards card, and the like. Transaction information about purchases made by the cardholder 110 using a payment card may be received by the payment network device 120. The payment network device 120 may be a card scheme server such as MasterCard, Visa, American Express, and the like. As another example, the payment network device 120 may be a payment processor, a gateway server, a bank, and the like. Furthermore, the mobile users 115 may correspond to mobile devices such as mobile phones, tablets, phablets, notebook computers, smart wearable devices, and the like. Mobile device information generated from the mobile device of a mobile user 115 may be received by the mobile network device 130. The mobile network device 130 may be a mobile phone operator (MPO), a third party aggregator, and the like, which receives mobile phone usage data of the mobile users 115. The examples herein are not limited to a particular payment network device or communication service network device, and it is not required that these devices be included in a payment network or communication service network. Instead, these terms are used for purposes of convenience. Also, in FIG. 1 the payment network device 120 and the mobile network device 130 are shown separately. However, a single entity or device may be used to generate both the anonymized cardholder information and the anonymized mobile device user information such as a device receiving cardholder transaction information and mobile device usage information; Paragraph 0028, The method 400 further includes receiving anonymized cardholder information representing a group of cardholders that also reside within the predetermined geographic location in 420. The anonymized cardholder information may be received from a payment network device and may be generated based on non-identifying transaction data of the group of cardholders within the predetermined geographic location. Here the transaction data may occur within the predetermined geographic location or outside of the predetermined geographic location. The anonymized cardholder information may include an inferred residential location of the group of cardholders. Also, the anonymized cardholder information may include anonymized spending habits of cardholders, a number of payment cards associated with each cardholder, location of transaction, date of transaction, time of transaction, merchant information, and the like; Examiner notes that information from multiple credit cards can be aggregated based on a match of the location and time of the transaction)).
It would have been obvious to one ordinary skill in the art at the time the invention was filed to analyze the first and second credit account provider data of the invention of Desai et al. and Iannace et al. to further incorporate at least two generic customer accounts to anonymize the data, wherein one generic account is from the first credit account provider and at least another of the at least two generic customer accounts is from the second credit account provider of the invention of Iannace et al. because doing so would allow the method to use anonymized data to infer a location of a group of cardholders and to infer a location of a group of communication service subscribers and link the two groups together based on a common inferred location (See Iannace et al., Paragraphs 0012). Further, the claimed invention is merely a combination of old elements, and in combination each element would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARJORIE PUJOLS-CRUZ whose telephone number is (571)272-4668.  The examiner can normally be reached on Mon-Thru 7:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patricia H Munson can be reached on (571)270-5396.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.P./Examiner, Art Unit 3624                                                                                                                                                                                             
                                                                                                                                                                                                    /PATRICIA H MUNSON/Supervisory Patent Examiner, Art Unit 3624